El Juez Pbesidente SeñoR Del Tobo
emitió la opinión del tribunal.
Éste es nn recurso de certiorari en el que está envuelta una cuestión de intervención. Procede de la Corte de Dis-trito de Bayamón.
Amelia Valentín demandó en la corte municipal en rei-vindicación de una finca' a Nieomedes Rosado y Carmen Elias. Éstos excepcionaron la demanda. Sus excepciones fueron declaradas sin lugar, concediéndoseles permiso para contes-tar. Pidieron prórroga y, además, un pliego de particulares. La corte accedió y el pliego les fue servido. No contestaron y se anotó su rebeldía. Se celebró el juicio con la compare-cencia de ambas partes. Se practicó prueba. Y la corte dictó sentencia declarando la demanda con lugar. Los demanda-dos apelaron para ante la corte del distrito, siendo su ape-lación desestimada por no haberse perfeccionado de acuerdo con la ley.
Volvió el caso a la corte municipal y Jesús Rosado, ale-gando ser dueño de la finca objeto de la reivindicación, pidió *223que se le permitiera intervenir en el pleito. Se opuso la de-mandante y la corte permitió la intervención.
Fué entonces que la demandante acudió en certiorari a la corte del distrito. El auto fué expedido y, oídas las par-tes interesadas, anulado. Contra la orden anulatoria inter-puso la demandante el presente recurso de apelación.
El juez de distrito se expresó en su opinión, como sigue:
“El peticionario Jesús Rosado al solicitar se anule el auto de certiorari expedido, se funda en el art. 74 del Código de Enjuicia-miento Civil.
“Dicho artículo dice así: (se transcribe).
“El lenguaje usado en el artículo transcrito nos parece suficiente-mente claro:
“ ‘y cuando en una acción ejercitada para obtener la posesión de propiedad inmueble o mueble, una persona, que, sin ser parte en el juicio tuviere interés en el asunto litigado, solicite de la corte que se le considere como parte, podrá así ordenarse por medio de la corres-pondiente enmienda.’
“El peticionario en este caso no fué parte en el litigio, pero al enterarse pidió intervenir por el fundamento de ser el dueño de la propiedad reclamada en el pleito.
“En el caso de Muñoz v. Corte, 54 D.P.R. 93.0, se permitió la in-tervención de un aparcero ‘aun en el período de ejecución de sen-tencia. ’
* * * *
“Por los fundamentos expuestos, la corte es de la opinión que debo anularse el auto expedido en este caso,- como así lo ordena, debiendo devolverse el expediente a la corte de su origen para ulteriores proce-dimientos. ’ ’
Creemos que asiste la razón a la apelante.. El precepto de ley aplicable es el artículo 72 del Código de Enjuicia-miento Civil que permite la intervención según sus términos expresos “antes de la celebración.del juicio” y aquí no sólo se había celebrado el juicio cuando se pidió la intervención si que se había dictado sentencia resolviendo el litigio, sen-tencia que quedó confirmada a virtud de la desestimación del recurso de apelación contra la misma interpuesto.
*224“La demanda de intervención,” dijo esta Corte en Pillot v. Pillot y Balestier, 21 D.P.R. 200, 202, “y la moción pi-diendo permiso para presentarla fueron radicadas el 27 de abril del corriente año, después que se había dictado senten-cia en rebeldía contra la parte demandada el 13 del mismo mes, y por tanto se hizo la radicación no antes, sino después del juicio. Y no puede alegar el apelante en su favor la cir-cunstancia de haberse fallado el pleito en rebeldía y solici-tádose la apertura de ella. A esa alegación oponemos la doctrina establecida por la Corte Suprema de California in-terpretando el artículo 387 del Código de Enjuiciamiento Civil de dicho Estado, equivalente al 72 del nuestro, en el caso de Hibernia Savings and Loan Society v. Churchill, 128 Cal. 633, 61 Pac. 278:
“ ‘Es una regla general . . . que no se permitirá la in-tervención cuando retarde el pleito principal o cuando exija que se vuelva a abrir el caso para presentación de más prueba o cuando dilate la celebración del juicio del pleito principal o cambie la posición de las partes primitivas. Van Gorden v. Ormsby, 55 Iowa 657, 8 N. W. 625; Boyd v. Heine, 41 La. Ann. 393, 6 South. 714; Ragland v. Wisrock, 61 Tex. 391; Cahn v. Ford, 42 La. Ann. 965, 8 South. 477; Mayer v. Stahr, 35 La. Ann. 57. Con el fin de impedir la intrusión de extra-ños después de haber quedado resueltas las cuestiones plan-teadas entre las partes primitivas, nuestro código expresa-mente dispone que la intervención se verifique “antes del jui-cio”; y una rebeldía por la cual todas las alegaciones de la: demanda son admitidas a favor del demandante es equiva-lente a un juicio cuando el caso se litiga. . . .’ ”
Es cierto que esta propia corte en el caso de Carrasquilla v. Ripoll y Montalvo, Int., 56 D.P.R. 318, 322, dijo:
“Sin embargo, la limitación en cuanto al tiempo de radicar la. petición, persigue el propósito de impedir dilación en el pleito prim cipal y evitar afectar la sentencia dictada. Benítez v. Tabacaleros, etc., y Fed. Int. Credit Bank, 50 D.P.R. 791, y jurisprudencia citada..
*225“Eli el caso de autos la sentencia que pueda dictarse en el inci-dente de intervención en manera alguna afecta la ya dictada y eje-cutada contra Ripoll. > Por consiguiente, actuó correctamente la corte inferior al conceder permiso para intervenir, no obstante haberse dic-tado y ejecutado la sentencia en el pleito principal.”
Pero aquí no se trata de la misma situación. Tampoco de la del caso citado ni de la del en que se basó la corte inferior.
En esos casos las intervenciones permitidas no lo -fueron en contra de la regla general. Aquí la intervención exigía la apertura de un caso que había sido ya resuelto por sén-tencia firme y, al concederse, se violó la ley en su letra y en su espíritu.
Lo que se resolvió en Benítes, supra, fue lo que sigue:
“La jurisprudencia que hemos examinado parece establecer una distinción entre aquellas intervenciones que tienen pQr objeto la dis-cusión de los méritos de la controversia entre demandante y deman-dado y aquéllas cuyo único objeto es la protección de los derechos del interventor sobre propiedad embargada y sobre la cual se trata ele hacer efectiva la sentencia dictada o que se pueda dictar en el pleito, sosteniendo que la primera clase de intervenciones deben ser inter-’ puestas antes del juicio, de acuerdo con los requisitos técnicos del es-' tatuto, y que las que se refieren simplemente a la determinación de los derechos respectivos sobre propiedad embargada pueden ser inter-puestas en cualquier momento, siempre que el interventor actúe cotí la debida diligencia.”
Se cita de 20 R.C.L. 688, sec. 27, y de 123 Am. St. Rep. 295, 309, y se continúa diciendo:
“La petición de intervención en el caso de autos presentaba a la consideración de la corte inferior una sola cuestión, o sea si los cá-nones de arrendamiento eran en la fecha en que se practicó el embargo propiedad de la'corporación demandada o si habían pasado ya a ser propiedad del banco interventor, no estando por tanto sujetos a embargo. Esa cuestión en nada podía afectar la controversia principal entre demandante y demandado, ni tampoco la sentencia en rebeldía dictada en el caso. ...” Benítez v. Tabacaleros, etc. y Fed. Int. Credit Bank, 50 D.P.R. 791, 796, 797.
*226Siendo lo decidido en Muñoz, supra, copiando del resu-men, lo que signe:
“Una corte puede permitir que una persona intervenga en la eje-cución de una sentencia por ella dictada.
“Aun cuando sería mejor resolver la cuestión en pleito indepen-diente y no dentro de una acción en ejecución de hipoteca, para evitar multiplicidad de litigios, dentro de su discreción, la corte puede per-mitir a un aparcero que comparezca en esa acción, aun en el período de ejecución de sentencia, para arreglar la controversia entre las partes en cuanto a reclamaciones que dicho aparcero pueda tener res-pecto a la propiedad hipotecada y poner así término a la acción. Con el ejercicio de esa discreción no se intervendrá en ausencia de abuso.” Muñoz v. Corte, 54 D.P.R. 930, 931.
Mientras que aquí, después de haberse dictado sentencia declarando a la demandante dueña de una finca detentada por los demandados, la intervención se pidió por un hijo de éstos para alegar y probar que era dueño de la finca en cues-tión por haberla comprado al padre demandado en junio 1, 1938.

Debe revocarse la orden apelada y dictarse otra dejando sin efecto la resolución de la Corte Municipal de Bayamón de julio 10, 1941 permitiendo a Jesús Rosado intervenir en él pleito civil número 379 de dicha corte, Amelia Valentín v. Nicorríédes Rosado y Carmen Elias sobre reivindicación, y la de 5 de agosto siguiente negando su reconsideración, orde-nándose la devolución del caso a la dicha corte, municipal para ulteriores procedimientos no inconsistentes con esta 'Opimón.